Citation Nr: 0907533	
Decision Date: 02/03/09    Archive Date: 03/05/09

DOCKET NO.  07-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability; and if so whether 
service connection should be granted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran had National Guard service between July 1959 and 
January 1960.  He also served on active duty from November 
1960 to May 1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined new and material 
evidence had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a low back 
disability.

In a November 2007 supplemental statement of the case, the RO 
appears to have reopened the claim and denied service 
connection on the merits.  Regardless of the RO's actions, 
the Board must initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

The Veteran testified before the undersigned at a hearing at 
the RO in September 2008.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a May 1962 RO decision because there was no evidence of a 
diagnosed chronic low back disability; the Veteran did not 
appeal this decision.

2.  The last final denial of service connection for a low 
back disability was in an April 2004 RO decision, which 
explained that a chronic low back disability was not shown 
during service, there was no medical evidence of a nexus 
between a current low back disability and service, and that 
an intervening low back injury had occurred.

3.  Evidence submitted since the April 2004 decision show 
that a back disorder may have been present prior to the 
intervening work-related injury; the evidence is not 
redundant and pertains to an essential element of the claim 
that was found missing in the prior denial.  


CONCLUSION OF LAW

The April 2004 RO decision is final.  Evidence received since 
April 2004 is new and material; and the claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A.  §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  The Board has considered this 
legislation and its impact on the veteran's case.  Given the 
entirely favorable action below, however, no discussion of 
the VCAA is required at this point.  Any VA deficiency in 
meeting the duties to notify or assist has not resulted in 
prejudicial error.

New and Material Evidence

In a May 1962 decision, the RO denied service connection for 
a low back disability, noting there was no current diagnosis 
of a chronic low back disability.  The Veteran was notified 
of that decision on May 10, 1962.  He did not file a notice 
of disagreement within one year after receiving notice and 
the decision became final.  Final decisions will be reopened 
on receipt of new and material evidence.  38 U.S.C.A. § 5108.

The Veteran sought to reopen his claim for a low back 
disability in January 1968, October 1988, and September 2003.  
In rating decisions dated in January 1968, December 1988, and 
April 2004, the RO indicated that new and material evidence 
had not been submitted and thus continued to deny service 
connection for a low back disability.  The Veteran sought to 
reopen his claim most recently, in March 2005.

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the April 2004 decision, the evidence 
consisted of service treatment records and post-service VA 
outpatient treatment records.  The pertinent service 
treatment records show the Veteran complained of persistent 
low back pain in January 1961 after he struck his lumbar area 
during an apparent seizure.  He also reported some radiation 
into his right thigh area.  X-rays were normal except for 
slight scoliosis of the mid-lumbar spine with convexity to 
the left side.  He was diagnosed with lumbosacral strain with 
possible radiculation, L5-S1, right.  The May 1961 separation 
examination did not reflect any findings or diagnoses related 
to a low back disability.  

The post-service VA outpatient treatment records showed 
treatment for chronic low back pain.  

The evidence added to the record since the April 2004 RO 
decision includes, in pertinent part, VA outpatient treatment 
records; records associated with the Veteran's Workmen's 
Compensation claim; and a transcript of September 2008 oral 
testimony.

The VA outpatient treatment records are dated from May 2004 
to April 2005 and from May 2006 to October 2007, and show 
treatment for back pain and other disabilities.  Of 
particular interest are clinician comments in a May 2007 VA 
clinical record about the Veteran's chronic low back pain.  
The record indicates that a recent MRI showed lumbar 
spondylosis, degenerative joint disease, and mild to moderate 
neuroforaminal narrowing.  A recent electromyography study 
showed a right gastrocnemius muscle of questionable 
significance.  The clinician commented that these findings 
might be secondary to a traumatic injury versus degenerative 
joint disease versus a combination of both.

The Worker's Compensation file shows that the Veteran had 
several lumbar spine injuries after service, the earliest of 
which was work-related injury in October 1973.  That injury 
was followed by a laminectomy.  In a private record, a 
clinician noted that he had treated the Veteran for 
spondylolisthesis prior to the injury in October 1973, 
including having prescribed a back brace.  In additional 
December 1988 notes from this clinician, he commented that 
the Veteran's spondylolisthesis of L5-S1, 3rd degree, had 
been aggravated in October 1973 following the work related 
injury.  

Finally, the September 2008 hearing transcript shows the 
Veteran testified that he believed his current back disorder 
was related to an injury he sustained in service.

The VA outpatient treatment records and Workmen's 
Compensation records were not previously considered by the 
RO, and are thus considered new evidence.  In addition, the 
Board finds that the December 1988 and May 2007 private and 
VA clinician comments are material evidence, in that they 
relate to an element where the previously submitted evidence 
was found to be insufficient to grant the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this regard, at the time of the last and prior final 
decision the RO had determined the evidence was insufficient 
to show that current low back disability was related to the 
back injury during active duty service, particularly due to 
the fact that a chronic disability was not shown in service, 
and the fact that there was a post-service intervening back 
injury.  The December 1988 private record suggests that 
Veteran had spondylolisthesis of L5-S1, 3rd degree, which 
pre-existed the October 1973 work-related injury and was 
aggravated by such injury.  The May 2007 record (which shows 
that the Veteran's current back disorder may have been the 
result of a traumatic injury) supplements this evidence in 
that the in-service back injury is the only known trauma 
precipitating the 1973 work-related back injury.  As such, 
new and material evidence has been submitted and the claim is 
reopened.  To this extent only, the Veteran's claim is 
granted.  However, additional development is necessary 
regarding this claim.

ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for a low back 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

Service treatment records dated in January 1961 show the 
Veteran complained of persistent low back pain after he 
struck his lumbar area during an apparent seizure.  He also 
reported some radiation into his right thigh area.  X-rays 
were normal except for slight scoliosis of the mid-lumbar 
spine with convexity to the left side.  He was diagnosed with 
lumbosacral strain with possible radiculopathy, L5-S1, right.  
The May 1961 separation examination did not reflect any 
findings or diagnoses related to a low back disability.

Records obtained in connection with the Veteran's 1973 
Worker's Compensation claim shows that he injured his lumbar 
spine in a fall at work in October 1973.  He was diagnosed 
with a herniated nucleus pulpous L4-L5 on the right, with 
spondylolysis and underwent a right-sided hemilaminectomy and 
discetomy at L4, 5 on the right in November 1973.  These 
records also indicate that over the years, the Veteran re-
injured his low back on multiple occasions due to falls.

The VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim and in claims for disability compensation requires 
that VA provide medical examinations or obtain medical 
opinions when necessary.  38 U.S.C.A. § 5103A(d); C.F.R. § 
3.159.  As just discussed the record shows back symptoms in 
service and a current back disability.  An examination is 
needed to determine whether the current back disability is 
related to the in-service findings or is the result of the 
post service injury.

In addition, the Veteran indicated that he has been in 
receipt of Social Security Disability benefits for his low 
back disability since about 1990.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
has been a determination with regard to Social Security 
Administration (SSA) benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  All indicated tests and 
studies (including X-rays if needed) 
should be performed.  The claims folder 
must be made available to the examining 
physician for review.  A notation to the 
effect that this record review took place 
should be included in the physician's 
report.

After review of the claims file and 
examination of the veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that a current low back 
disability is due, in whole or part, to 
the lumbosacral strain reported during 
active service.  

In formulating the above-requested 
opinion, the examiner(s) is requested to 
comment on the significance, if any, of 
the post-service lumbar spine injuries 
(the October 1973 injury in particular).  

The veteran is competent to report 
injuries and symptoms, including those in 
service, and his reports must be 
considered in formulating this opinion.

The examiner should provide a rationale 
for all opinions. 

4.  If the claims remain denied, the RO 
or AMC should issue a supplemental 
statement of the case (SSOC) before 
returning the case to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


